Name: 2008/182/Euratom: Council Decision of 25 February 2008 amending Council Decision of 16 December 1980 setting up the Consultative Committee for the Fusion Programme
 Type: Decision
 Subject Matter: electrical and nuclear industries;  European construction;  electoral procedure and voting;  EU institutions and European civil service
 Date Published: 2008-03-04

 4.3.2008 EN Official Journal of the European Union L 59/15 COUNCIL DECISION of 25 February 2008 amending Council Decision of 16 December 1980 setting up the Consultative Committee for the Fusion Programme (2008/182/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular to the fourth paragraph of Article 7 thereof, Having regard to the Council Decision 2006/970/Euratom of 18 December 2006 concerning the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (1), also contributing towards the creation of a knowledge-based society, building on the European Research Area, Having regard to the Council Decision 2006/976/Euratom of 19 December 2006 concerning the Specific Programme implementing the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (2), and in particular to Article 7(2) thereof, that provides that, for the purposes of implementing the Specific Programme, the Commission shall be assisted by a Consultative Committee and that, for fusion-related aspects, the composition of this Committee and the detailed operational rules and procedures applicable to it shall be as laid down in the Council Decision of 16 December 1980 setting up a Consultative Committee for the Fusion Programme (3) (hereinafter referred to as the Council Decision of 16 December 1980 and the CCE-FU, respectively), Having regard to the 2005 Act of Accession, and in particular Article 50 thereof, Having regard to the Council Decision of 16 December 1980, and in particular to paragraph 14 thereof, that lays down a voting system for the CCE-FU, Whereas: (1) The CCE-FU shall deliver its opinions by means of a weighted voting system when, acting under paragraph 5(g) of the Council Decision of 16 December 1980, it defines priority actions with a view to allocation of preferential support. (2) On 21 March 2007 the CCE-FU unanimously recommended updating its weighted voting system which should be applied within the Committee referred to in paragraph 14 of the Council Decision of 16 December 1980, when dealing with fusion-related aspects, in order to include the voting rights of the new Member States following their accession. (3) In view of the above, it is now appropriate to amend accordingly the Council Decision of 16 December 1980, HAS DECIDED AS FOLLOWS: Sole Article In paragraph 14 of the Council Decision of 16 December 1980, the last two sentences shall be replaced by the following text: Opinions relating to paragraph 5(g) shall be adopted by the following weighted voting system: Belgium 2 Bulgaria 2 Czech Republic 2 Denmark 2 Germany 5 Estonia 1 Greece 2 Spain 3 France 5 Ireland 2 Italy 5 Cyprus 1 Latvia 1 Lithuania 2 Luxembourg 1 Hungary 2 Malta 1 Netherlands 2 Austria 2 Poland 3 Portugal 2 Romania 2 Slovenia 1 Slovakia 2 Finland 2 Sweden 2 United Kingdom 5 Switzerland 2 Total 64 For the adoption of an opinion, the required majority shall be 33 votes in favour by at least 15 delegations. Done at Brussels, 25 February 2008. For the Council The President A. VIZJAK (1) OJ L 400, 30.12.2006, p. 60, as corrected by OJ L 54, 22.2.2007, p. 21. (2) OJ L 400, 30.12.2006, p. 404, as corrected by OJ L 54, 22.2.2007, p. 139. (3) Not published, but last amended by Council Decision 2005/336/Euratom (OJ L 108, 29.4.2005, p. 64).